Townley, J.
Defendant was accused of stealing a pair of gloves and a hat in R. H. Macy’s department store. She claims that she had purchased the gloves two days before, and the hat three days before the arrest and that she had brought both articles and some ties back to exchange them. She said that, being unable to find suitable gloves, she tried to get an exchange slip enabling her to apply the amount toward any article in the store. She said that not finding a hat to her liking, she was trying to exchange it. She denied all the testimony of the plaintiff’s witnesses. The trial justices disbelieved her explanation and accepted the testimony of the detectives and employees of the store.
Defendant’s conduct in the store was so peculiar that it would extend this opinion far beyond reasonable limits to attempt to describe it. She was in the store for more than two hours. She engaged in a series of maneuvers tending to place her in a position where if her possession of the stolen articles was challenged she could claim to have been engaged in an innocent exchange transaction. The clearest testimony concerns the gloves.
Detectives watched the defendant approach the glove counter and select a pair of gloves. She examined them and folded them up and placed them behind a paper bag. Then she went to the center of the counter, addressed a sales person and pointed to a pair of gloves of similar leather and asked a question which caused the sales person to refer her to another part of the counter. Defendant then walked to the other side of the counter. While she was behind the crowd, she placed the gloves in a small paper bag. Then she approached the sales clerk on the other side of the counter and was shown some gloves in black kid. Then she took the gloves which she had in the paper bag out of the paper bag and placed them on top of the paper bag on the counter, while the clerk showed her these kid gloves. She did not buy any gloves and the clerk left her. Then she picked up her paper bundles and the gloves and put them back in the paper bag. She was later found with a pair of black suede gloves. If this testimony is believed, it is obvious that the defendant stole a pair of black suede gloves and did everything she could to make it look as if she brought them into the store and was exchanging them.;_
There was also testimony that she stole a hat, using the same technique but with more elaboration of detail. Two detectives who followed her during the entire time she was in the store gave testimony which clearly established her guilt. The stolen hat was found in her possession when she was arrested as she was *758leaving the store. Her entire conduct while in this store was not that of an innocent customer but that of one who, through confusion of acts, was attempting to avoid detection. Her previous good character and the rather insignificant value of the articles stolen constitute no answer to the charge made. Experience unfortunately demonstrates that crimes of this sort are frequently committed by people in good circumstances whose general conduct is without fault. The triers of the facts were fully warranted in concluding that defendant’s guilt was proven beyond a reasonable doubt.
The judgment of conviction should be affirmed.
Martin, P. J., and O’Malley, J., concur; Dore and Cohn, JJ., dissent and vote to reverse and dismiss the information.